 
Exhibit 10.4
 

SECOND AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT
 

This Second Amendment ("Second Amendment"), effective as of May 7, 2017
("Effective Date"), is entered into by and between Yissum Research Development
Company of the Hebrew University of Jerusalem, an Israeli corporation with its
principal office at Hi-Tech Park, Edmond J. Safra Campus, Givat-Ram, Jerusalem
P.O. Box 39135, Jerusalem 91390 Israel ("YISSUM"), and Edesa Biotech Inc., an
Ontario corporation with its principal office at 100 Spy Court, Markham,
Ontario, L3R 5H6 ("EDESA"). YISSUM and EDESA may be referred to herein
individually as a "Party" or collectively as the "Parties". Reference to a Party
shall be deemed to include that Party's Affiliates.
 

RECITALS:
 

A.
The Parties executed a license agreement on June 29, 2016, as amended on April
3, 2017 (collectively, the "License Agreement") pursuant to which Yissum granted
EDESA an exclusive, worldwide license to use the Licensed Technology for the
Development and Commercialization of the Product in the Field in the Territory;
and
 

B.
Pursuant to the License Agreement, the Licensed Technology did not include the
European Patents listed in Appendix B/3 annexed to the License Agreement (the
"European B/3 Patents") since at that time they were not fully assigned to
YISSUM; but YISSUM had agreed to include them in the Licensed Technology upon
full assignment of such patents to YISSUM.
 

C.
Pursuant to the License Agreement, EDESA agreed to pay fifty percent (50%) of
all costs associated with the Patent Management of the European B/3 Patents
until YISSUM had received full assignment of such patents, at which point, EDESA
would be responsible for one hundred percent (100%) of all costs associated with
the Patent Management of the B/3 Patents.
 

D.
The Parties wish to amend Appendix Band certain sections of the License
Agreement with respect to the B/3 Patents, as well as other patents.
 

In consideration of the foregoing premises and the mutual covenants herein
contained, the Parties hereby agree as follows:
 
1.
Interpretation and Definitions
 

1.1.
The preamble and appendices annexed to this First Amendment constitute an
integral part hereof and shall be read jointly with its terms and conditions.
 

1.2.
In this Amendment, unless otherwise required or indicated by the context, the
singular shall include the plural and vice-versa, the masculine gender shall
include the female gender, and the use of the word "or" shall mean "and/or".
 
 
1

 
 

1.3.
The headings of the sections in this Amendment are for the sake of convenience
only and shall not serve in the interpretation of the Agreement.
 

1.4.
In this Amendment, capitalized terms shall have the meanings set forth in the
License Agreement, unless provided otherwise herein.
 

The Parties acknowledge that EP patent No. 2706988, entitled: LIPOSOMES
COMPRISING POLYMER-CONJUGATED LIPIDS AND RELATED USES
(Yissum's Ref. 4097-04) has been fully assigned to YISSUM as of March 26, 2017
(the "Assignment Date") and shall be included in the Licensed Technology, and
further acknowledge that by reason of such assignment, pursuant to section 11.3
of the License Agreement, EDESA is responsible for one hundred percent (100%) of
all costs associated with the Patent Management of this patent as of the
Assignment Date.
 

2.
EP Patent No. No. 2429532: LIPID-POLYMER CONJUGATES, THEIR PREPARATION AND USES
THEREOF (Yissum's Ref: 3860-04), which was part of the European B/3 Patents has
been abandoned and therefore is removed from the Licensed Technology effective
retroactively as of June 29, 2016.
 

3.
The Parties have agreed to update the version of Appendix B annexed to the
License Agreement by replacing it in its entirety by the new Appendix B attached
to this Second Amendment.
 

4.
This Second Amendment shall be read together with the License Agreement and
shall represent the complete current understanding between the Parties hereto
with respect to the subject matter hereof.
 

5.
Unless otherwise specifically stated in this Second Amendment, all of the terms
and conditions set forth in the Agreement remain in full force and effect. In
any event of a conflict between and conditions contained in this Second
Amendment and the License Agreement, the terms contained in this Second
Amendment shall govern.
 

6.
This Second Amendment may be executed in counterparts and executed signature
pages may be sent by fax and e-mail via PDF, all of which taken together shall
be deemed to constitute one and the same instrument.
 

[Signature on the next page]
 
 
2

 
 
 
IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by their duly authorized representatives as of the Effective Date.
 
YISSUM
 
EDESA BIOTECH INC.
 
 
 
 
 
 
 
By:
/s/ Yaron Danlely
 
By:
/s/ Pardeep Nijhawan
 
 
 
 
 
 
 
Name:
Yaron Danlely
 
Name:
Pardeep Nijhawan
 
 
 
 
 
 
 
Title:
CEO of Yissum
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Shoshi Keynan
 
 
 
 
 
 
 
 
 
 
Name:
Shoshi Keynan, Ph.D.
 
 
 
 
 
 
 
 
 
 
Title:
VP Licensing, Pharmaceuticals
 
 
 
 

 
Prof. Yedgar Acknowledgment
 
/s/ Saul Yedgar
 
 
 
3

 

 
AppendixB
 

(Patents)
 

(1) Licensed Composition of Matter Patents:
 

Patent/Application
Title
Yissum re1
us 8,865,878
Use of Lipid Conjugates In the Treatment of Disease
2510-51
CA 2,558,416
Use of Lipid Conjugates In the Treatment of Disease
2510-18
EP 1758595
Use of Lipid Conjugates In the Treatment of Disease
2510-19
us 8,383,787:
Use of Lipid Conjugates In the Treatment of Disease
2510-60
us 2014-0199241
us 14/115,869
Liposomes comprising polymer- Conjugated lipids and uses
4097-08
CA 2834918
Liposomes comprising polymer- Conjugated lipids and uses
4097-06
us 2015-0119567
us 14/525111
Lipid-polymer conjugates, their preparation and uses thereof
3860-09
CA 2761590
Lipid-polymer conjugates, their preparation and uses thereof
3860-08
EP 2706988
Liposomes comprising polymer-Conjugated lipids and uses
4097-04

 

(2) Method of Use or Other patents.
 

Patent/Application
Title
Yissum ref.  
us 7,772,196
Use of Lipid Conjugates In the Treatment of Disease
2510-14  
us 8,901,103
Use of Lipid Conjugates In the Treatment of Disease
2510-44
AU 2011201154
Use of Lipid Conjugates In the Treatment of Disease
2507-AU

 
 
 
 
4
